Title: To Thomas Jefferson from Arthur Campbell, 20 June 1781
From: Campbell, Arthur
To: Jefferson, Thomas


        
          Sir
          Washington June 20th. 1781
        
        I send by this conveyance part of the Papers you desired in your Letter of the 23d. of May last. I have not yet received those that are in the hands of the Carolinia Officers, but this being so good an oppertunity I am desirous of forwarding what I have, at the same time you will please to consider them as sent to you as a  private Gentleman or a member of the Philosophical Society, and not as a public Officer in Virginia. The treatment I met with at the March Session is such, that I don’t mean to produce farther proofs for vindicating my conduct in attacking the Cherokees. To good men and to posterity I wish to be free from blame in all my public transactions. When I took the field and undertook to lead a Body of men into the Wilderness to oppose the enemy, I neither had honorary or pecuniary emoluments in view. The recent inhuman butcheries in Georgia roused our indignation, and to give safety to my own Neighbourhood, and confer a blessing on posterity were my main motives, and encouraged me to attempt what numerous and well appointed armies had hitherto failed to effect. The event much exceeded most peoples expectations, and those immediately in danger will long remember the effort with gratitude, and it will no doubt answer beneficial purposes to all if properly improved by Government.
        I intend with the next collection to send you a copy of my order book, and some remarks on the proper extent of the Cherokee Country their origins, manners and government, with a scheme to abolish their present form, and to introduce agriculture and civilization.
        I am Sir very Respectfully Your most Obedient Servant,
        
          Arthur Campbell
        
      